Title: To George Washington from the Maryland Council, 27 October 1779
From: Maryland Council
To: Washington, George


        
          Sir.
          In Council Annapolis 27th October 1779
        
        On hearing that the two Companies of Matrosses kept here and at Baltimore by this State, were directed by the Assembly to be incorporated and sent into the Continental Service, Capt. Lieut. James Smith of Brown’s Company & Capt. Lieut. Edward [Ebenezer] Finley of Dorsey’s Company, wrote to the Governor proposing their Pretensions to rise, if any Appointments were to take Place in that Company. The Manner of their Writing, it being with great Temper on what they esteemed an interesting Point of Right, is a Confirmation, in some Degree, of what we have heard of their Merit: before we received their Letter, the Company was commissioned, and that, as we conceive, in the Manner we should have been obliged to commission it, if we had received the Letter, immediately on the Act of Assembly passing. It is much our Desire to remove every good Ground for Complaint amongst our Officers and perhaps, as to the Artillery Officers from Maryland, it might be done by making, of the three Maryland Companies, a fourth, the whole to be considered as one Corps under the Command of a Major; there are Men enough for it & still to spare and it will give an Opportunity this would leave Room to place every Officer in the Situation he thinks himself entitled to, each Company would still have more Men than the Establishment and we apprehend, it would be more convenient for every Purpose. If your Excellency should entertain the same Sentiments, we shall be obliged to you to regulate this Matter in the proposed Way, or to recommend it so that it may be done. We have the Honor to be with the most perfect Esteem & Respect &ca.
      